Citation Nr: 1224335	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-33 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) for purposes of accrued benefits.

2.  Entitlement to service connection for PTSD for purposes of accrued benefits.

(The issue of entitlement to an effective date earlier than September 1, 2004, for the grants of service connection for non-small cell lung cancer (NSCLC) and for metastatic brain cancer, secondary to NSCLC, is the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967, including service in Vietnam.  He died in January 2005, and the appellant claims as his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for PTSD.  The Veteran timely appealed this decision, the RO issued an August 2003 statement of the case (SOC), and the Veteran filed a timely September 2003 substantive appeal (VA Form 9).  Prior to further action on this matter, the Veteran died and the appellant filed a timely claim for accrued benefits, as discussed below.  Although the RO did not render a decision on the application to reopen the claim for entitlement to service connection for PTSD for purposes of accrued benefits, the appellant testified during an October 2011 hearing on this issue at the RO before the undersigned.  A transcript of that hearing is of record.
 
As the Board will grant the application to reopen and the underlying claim in this decision, thus granting the benefits sought in full, and the other requirements for a valid accrued benefits claim have been met as discussed below, there is no prejudice to the Veteran in the Board's addressing the claims herein and a remand to the RO to address them in the first instance would be superfluous and unnecessary.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (Board may address issues in the first instance if such consideration does not prejudice the veteran).  Cf. Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009) ("The VA disability compensation system is not meant to be a trap for the unwary, or a stratagem to deny compensation to a veteran who has a valid claim"); Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive objection to timeliness of substantive appeal by taking actions that lead a veteran to believe that an appeal was perfected).


FINDINGS OF FACT

1.  An application to reopen a claim for entitlement to service connection for PTSD, as well as the underlying service connection claim, were pending at the time of the Veteran's death in January 2005.

2.  The appellant filed a claim for accrued benefits within a year of the Veteran's death.

3.  In a June 2002 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for PTSD.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the June 2002 decision qualifies under the recent amendment to the PTSD regulation as new and material evidence.

5.  A VA psychologist confirmed that the Veteran's claimed stressor of exposure to incoming small arms fire, indicating fear of hostile military activity, is adequate to support a diagnosis of PTSD, and this claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.


CONCLUSIONS OF LAW

1.  The threshold requirements for consideration of the application to reopen the claim for entitlement to service connection for PTSD and the underlying claim for purposes of accrued benefits have been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

2.  The June 2002 decision that denied the application to reopen the claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

3.  Evidence received since the June 2002 decision is new and material and the claim for entitlement to service connection for PTSD is reopened for purposes of accrued benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011); 75 Fed. Reg. 39843-01 (July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claims before it on this appeal, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).
A proper party may be paid periodic monetary benefits to which a Veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  These benefits are referred to as "accrued benefits."  Id.  A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

At the time of the appellant's claim for accrued benefits, a pending claim was defined generally as "[a]n application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c) (2005).  Subsequently, paragraph (5) was added to 38 C.F.R. § 3.1000(d), which similarly defines claim pending on the date of death as "a claim filed with VA that had not been finally adjudicated by VA on or before the date of death").  See 67 Fed. Reg. 78368 (Dec. 29, 2006).  See also Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (definitions of "pending claim" and "finally adjudicated claim" in 38 C.F.R. § 3.160 indicate that a pending claim is one that has not become final by the expiration of the one year period of notice of an award or disallowance or by denial on appellate review).  In this case, the Veteran's application to reopen his claim for entitlement to service connection for PTSD was denied in January 2003 and he filed a timely notice of disagreement (NOD) with this denial in April 2003.  The RO issues a SOC in August 2003 and the Veteran filed a timely substantive appeal within 60 days of the SOC in September 2003.  As the Veteran's timely appeal from the denial of the application to reopen his claim for entitlement to service connection for PTSD had not been decided when he died in January 2005, the application to reopen, and the underlying service connection claim, were pending at the time of his death.  Moreover, the appellant filed her claim for accrued benefits in January 2005, within a year of the Veteran's death.  Consequently, the appellant has met the threshold requirements for consideration of the application to reopen and the underlying claim for purposes of accrued benefits and the Board will address them on the merits.

Application to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA will reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.   Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to the DSM-IV).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  Although he received the Vietnam Service Medal and Vietnam Campaign Medal, the Veteran did not receive any decorations that indicate that he engaged in combat with the enemy and the evidence does not otherwise so indicate.  See VA Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, 1.D.13.d (listing combat decorations warranting presumption that a veteran engaged in combat with the enemy).

Prior to the recent amendment to the regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, Final Rule, 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  That amendment is relevant to the present case.  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist  confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes experiencing, witnessing, or being confronted with small arms fire.

In December 1999, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  In June 2002, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for PTSD.  Although notified of this denial in a June 2002 letter, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  Rather, he filed a July 2002 statement in support of claim (VA Form 21-4138) in which he wrote, "Once again, it is requested that another review of my service medical records be made to establish compensation for my nerves."  As this statement cannot be reasonably construed as disagreement with the June 2002 determination and a desire for appellate review, it did not constitute a valid NOD.  38 C.F.R. § 20.201.  In addition, although the Veteran also submitted VA and private treatment records, some of which related to PTSD, this evidence was cumulative of the evidence that was before the RO at the time of the June 2002 decision, as discussed below.  Consequently, the evidence was not new and material.  Therefore, the June 2002 denial of the application to reopen became final as well.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of both the February 1999 and June 2002 denials, there was evidence containing diagnoses of PTSD based on the Veteran's claimed in-service Vietnam stressors, and the service personnel records indicating that he had served as a construction machine operator in Vietnam.  Although the RO did not explicitly state in either prior denial that the lack of evidence corroborating those claimed in-service stressors was a basis for the denial, such evidence was in fact lacking.

With regard to the recent amendment to the PTSD regulation and its relevance to applications to reopen, VBA Training Letter 10-05 (July 16, 2010) provides: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity."  In this case, multiple VA treatment records including the August 2001 treatment note discussed below reflect that the Veteran stated that he served in a location involving exposure to hostile military activity including small arms fire.  The Board finds that this evidence contains a previously submitted lay statement demonstrating fear of hostile military activity, and the Veteran's records, including his personnel records showing military occupation specialty (MOS) of construction machine operator and receipt of Vietnam Service and Campaign Medals, reflect service in a location involving exposure to hostile military activity.  Pursuant to the VBA training letter interpreting the recent amendment to the PTSD regulation, this statement is sufficient to reopen the claim.  Reopening of the claim for entitlement to service connection for PTSD for purposes of accrued benefits is therefore in order. 

On the merits, the August 2001 VA treatment note referred to above contains a diagnosis of PTSD by a VA psychologist based on the Veteran's claimed stressor of "receiving a lot of incoming and small arms fire."  There are also October 1992 and April 1993 VA hospital discharge summaries prepared by a registered nurse that contain diagnoses of PTSD based on more specific claimed Vietnam stressors.  The VA psychologist referred to the Veteran as a "combat engineer," which is not accurate.

However, given his service in Vietnam as a construction machine operator for nearly a year, the Board finds that the Veteran's testimony that he came under small arms fire is consistent with the places, types, and circumstances of his service.  Moreover, a VA psychologist has confirmed that the claimed stressor, which related to the Veteran's fear of hostile military activity, is adequate to support a diagnosis of PTSD.  Therefore, pursuant to the recent amendment to the PTSD regulation codified at 38 C.F.R. § 3.304(f)(3), the Veteran's lay testimony alone establishes the occurrence of the claimed in-service stressor.  The Final Rule implementing the new amendment makes clear that an eligible survivor is entitled to accrued benefits pursuant to application of the new regulation to evidence in the file at the date of the veteran's death, provided that the claim for accrued benefits was pending before VA on July 12, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, Final Rule, 75 Fed. Reg. 39843, 39851 (July 13, 2010).  In this case, the Board has applied the new amendment to the evidence in the file at the date of the Veteran's death, and the appellant's claim for accrued benefits was pending on July 12, 2010.  Consequently, entitlement to service connection for PTSD for purposes of accrued benefits must be granted.


ORDER

The application to reopen a claim for service connection for PTSD for purposes of accrued benefits is granted.

Entitlement to service connection for PTSD for purposes of accrued benefits is granted.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


